Citation Nr: 0336725	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-06 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
back.

2.  Entitlement to service connection for degenerative 
arthritis of the left shoulder.

3.  Whether new material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel 


INTRODUCTION

The veteran had active duty from June 1965 to June 1967.  

This appeal comes to the Board of Veterans Appeals (Board) 
from a October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Atlanta, 
Georgia, in which the RO denied the veteran's claims for 
entitlement to service connection for arthritis of the back 
and degenerative arthritis of the left shoulder.  The RO 
determined that new material evidence had not been submitted 
to reopen a claim for service connection for a right shoulder 
disability.

For the reasons discussed below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.  


FINDINGS OF FACT

1.  In a June 1990 rating decision the RO denied the 
veteran's claim of service connection for a right shoulder 
disability.  The veteran was notified of this decision in 
June 1990.  

2.  The veteran did not appeal thus the June 1990 RO decision 
became final.  

3.  Evidence received since the June 1990 RO decision is new 
and bears directly and substantially on the matter under 
consideration, service connection for a right shoulder 
disability, and is so significant that it must be considered 
in order to fairly decide the claim.  


CONCLUSION OF LAW

The June 1990 RO decision is final; new and material evidence 
has been received and the claim of entitlement to service 
connection for a right shoulder disability is reopened.  38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107(b), 5108, 7105 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claimant, or his or her representative, must file a Notice 
of Disagreement with a determination by the agency of 
original jurisdiction within one year from the date that that 
agency mails notice of the determination to him or her.  
Otherwise, that determination will become final.  38 U.S.C.A. 
§ 7105(b)(1) (West 1991 & Supp. 2002); 38 C.F.R. § 20.302(a) 
(2003).  A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 C.F.R. § 20.1103 
(2003).  

However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, the claim 
shall be reopened and the former disposition reviewed.  38 
U.S.C.A. § 5108 (West 1991 & Supp. 2002).  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  

Pursuant to the duty to assist under the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R § 3.159), the Secretary shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary.  38 U.S.C. 
§ 5103A(a)(1) (West Supp. 2002).  However, nothing in this 
section shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C. § 5103A(f) (West 
Supp. 2002).

The Board notes that the regulation regarding new and 
material evidence has been revised.  See 38 C.F.R. § 
3.156(a).  However, the revised regulation applies to any 
claim to reopen received on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (August 29, 2001).  The effective date rule 
established by 38 U.S.C.A. § 5110(g) prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  As this claim to 
reopen was received on May 3, 2001, the revised regulation is 
not applicable and the Board may not consider the revised 
regulation.

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

In a June 1990 rating decision the RO denied the veteran's 
claim of service connection for a right shoulder disability.  
The veteran was notified of this decision in June 1990.  The 
veteran did not appeal thus the June 1990 RO decision became 
final.  

The evidence, which was in the file at the time that this 
issue was considered by the RO in June 1990, included the 
veteran's service medical records and an April 1990 VA x-ray 
report.  

The Board has reviewed the evidence received into the record 
since the June 1990 RO decision and finds that new and 
material evidence has been received to reopen the claim of 
service connection for a right shoulder disability.  
Specifically, VA outpatient treatment records dated, June 
1981 to October 2001, which show that the veteran was seen 
for degenerative arthritis of the right shoulder and an April 
1990 VA operative report revealing that the veteran underwent 
a right shoulder arthroscopy.  Thus, this evidence bears 
directly and substantially upon the specific matter under 
consideration.  This evidence therefore constitutes new and 
material evidence under 38 C.F.R. § 3.156(a), and the claim 
is thus reopened.  However, upon further review, the Board 
finds that additional development is required and will be 
addressed in the remand portion of this decision.  


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for a right 
shoulder disability is reopened, and to this extent only, 
granted.  


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate the claim.  38 
C.F.R. § 3.159(c) (2003).  At the June 2003 Travel Board 
Hearing the veteran testified that he was treated at Kaiser 
and at the VA Medical Center in Decatur, Georgia.  The Board 
notes that the medical records from Kaiser are not include 
the claims folder.  VA will make reasonable efforts to obtain 
relevant records not in the custody of a Federal department 
or agency, to include records from private medical care 
providers.  38 C.F.R. § 3.159(c)(1).  In addition, it appears 
as though the most recent VA medical records are not include 
the claims folder.  VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to records from VA medical facilities.  38 C.F.R. § 
3.159(c)(2).  

The Board observes that, in a letter dated in July 2001, the 
appellant was advised of the information and evidence 
necessary to substantiate the claims, as well as the division 
of development responsibilities between the claimant and VA.  
However, in the letter dated in July 2001 the RO wrote that 
if there was any additional information which the appellant 
felt was relevant to the claims to submit such evidence 
within 60 days of the date of the letter.  See Paralyzed 
Veterans of America, et. al. v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir., 
September 22, 2003).  Therefore, a remand is needed for 
compliance with the notice and duty to assist provisions 
contained in the VCAA.  Appropriate action at the RO level is 
required to provide proper VCAA notice.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

Therefore, this case is REMANDED for the following:  

1.  Notify the veteran of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  The 
veteran should be notified of the 
evidence needed to substantiate the 
claims.  Also notify the veteran that VA 
will obtain records of Federal agencies, 
the veteran is responsible for submitting 
records of private health-care providers, 
unless the veteran signs a release, which 
would authorize VA to obtain them.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

3.  The RO should contact the veteran to 
obtain the medical records from Kaiser 
relating to evaluation or treatment for 
arthritis of the back and degenerative 
arthritis of the left and right 
shoulders.  Send the veteran a VA Form 
21-4142, Authorization and Consent to 
Release Information to the Department to 
Veterans Affairs.  Once the veteran 
returns the signed form obtain the 
medical records from the physicians and 
medical facilities identified.  

4.  Make arrangements to obtain the VA 
outpatient treatment records from the VA 
Medical Center in Decatur, Georgia, from 
October 2001 to the present.  

5.  After the development above has been 
completed, the veteran should be 
scheduled for a VA orthopedic 
examination.  The claims file should be 
made available to the examiner for 
review.  All appropriate tests and x-rays 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
orthopedic examiner is specifically 
requested to render an opinion as to 
whether it is at least as likely as not 
that the veteran currently has arthritis 
of the back and degenerative arthritis of 
the left and right shoulders which were 
incurred in or aggravated by service.  
The examiner should provide a complete 
rationale for all conclusions reached and 
opinions expressed.  

6  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the veteran's 
claims.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

